Citation Nr: 0202670	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  00-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a duodenal ulcer.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for malaria.

3.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from 
March 13, 2000.

(The issues of entitlement to service connection for a 
duodenal ulcer (on the merits), a growth on the right 
testicle, yellow fever, prostate cancer, and bilateral 
hearing loss as well as entitlement to a total rating based 
on individual unemployability (TDIU), will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney
ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter, in part, comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
application to reopen claims of service connection for a 
duodenal ulcer, malaria, bilateral hearing loss, and a 
psychiatric disorder as well as claims of service connection 
for a growth on the right testicle, Yellow Fever, and 
prostate cancer.  

In April 2000, the RO, among other things, granted service 
connection for PTSD and found it 30 percent disabling, 
effective from March 13, 2000.  This matter also comes before 
the Board on appeal from a September 2000 RO decision that, 
among other things, confirmed and continued the 30 percent 
rating assigned the veteran's PTSD and denied a claim for 
TDIU.  

As to the appeal of the denial of the veteran's application 
to reopen a claim of service connection for a psychiatric 
disorder, the Board finds that the RO's subsequent April 2000 
grant of service connection for PTSD constituted a grant of 
the maximum benefit allowable by law or regulation.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, it satisfied the 
veteran's appeal as to this issue.  Accordingly, the 
application to reopen a claim of service connection for a 
psychiatric disorder is no longer in appellate status or 
before the Board.

Next, as to the veteran's applications to reopen claims of 
service connection for a duodenal ulcer, malaria, and 
bilateral hearing loss, while the RO denied the first two 
claims in a November 1950 decision, the appealed rating was 
the first time that an RO has denied a claim of service 
connection for bilateral hearing loss.  Therefore, the 
correct characterization of this issue is as it appears on 
the first page of the decision.

As to the application to reopen claims of service connection 
for a duodenal ulcer and malaria, as indicated above, service 
connection was denied for a stomach disorder and malaria in a 
November 1950 RO decision that became final when not 
appealed.  Tellingly, whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claims of service connection for a duodenal ulcer and 
malaria.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

The Board is undertaking additional development on the issues 
of entitlement to service connection for a duodenal ulcer (on 
the merits), a growth on the right testicle, Yellow Fever, 
prostate cancer, and bilateral hearing loss as well as 
entitlement to TDIU pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  In November 1950, the RO denied claims of service 
connection for a stomach disability and malaria; the veteran 
did not appeal.  He was provided notice of the denial.

2.  As to the application to reopen a claim of service 
connection for a duodenal ulcer, evidence received since the 
November 1950 denial bears directly and substantially upon 
the issue at hand and is so significant that it must be 
considered to decide fairly the merits of the veteran's 
claim.

3.  As to the application to reopen a claim of service 
connection for malaria, evidence received since the November 
1950 RO denial is cumulative of that previously of record.

4.  The veteran's PTSD is manifested by occupational and 
social impairment with no more than an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a duodenal 
ulcer has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim of service connection for 
malaria.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156 (2001).

3.  An evaluation greater than 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  
Pertinent regulations (which implement the VCAA but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, these regulations also are effective November 9, 
2000.

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
applications to reopen or the claim for a higher evaluation.  
As to the claims to reopen, the amendments are effective for 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Therefore, the current appeal 
will be decided under the old version of the law.  
Accordingly, as for the notification requirements of the new 
law, the Board finds that by the RO decision, the statement 
of the case, and supplemental statements of the case as well 
as the correspondence provided the veteran, the RO informed 
the veteran of what was required to substantiate his claims.  
Therefore, a remand for notice of the new law is not needed.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).  As to VA's duty to assist in 
developing the claims, the Board recognizes that the record 
does not contain records on file with the Social Security 
Administration (SSA) in connection with a 1963 award.  
Likewise, the Board recognizes that the record does not 
contain older private psychiatric treatment records from Dr. 
Shaw of Beckley Psychiatric Associates, Inc., and a Dr. 
Fahem.  However, the Board finds that, because the record 
shows that the RO has obtained all of the veteran's 
contemporaneous medical records as well as afforded the 
veteran an examination, deferment of adjudication while VA 
obtains these records is not required.  Consequently, the 
Board finds that adjudication of these issues poses no risk 
of prejudice to the veteran.  Id.  Additional development, as 
indicated, is taken as to the remaining issues.

Claims to Reopen

The veteran contends that he has a duodenal ulcer and malaria 
brought about by his military service in the South Pacific 
during World War II.  However, the Board notes that the 
veteran's current claims of service connection for these 
disorders are not his first such claims.  As noted above, in 
November 1950, the RO denied the veteran's claim of service 
connection for a stomach disorder because neither in-service 
nor post-service medical records showed treatment for a 
stomach disorder.  In November 1950, the RO also denied the 
veteran's claim of service connection for malaria, despite a 
private physician reporting that he had treated the veteran 
for malaria post-service in October 1945.  The RO held that 
the private physician's statement lacked sufficient 
particularity to be credible in view of the fact that in-
service medical records did not include complaints, 
diagnosis, and/or treatment for malaria.

As a result of the previous denials, the veteran's current 
claims of service connection may now be considered only if 
new and material evidence has been submitted since the time 
of the prior final decision.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2001); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

As to the application to reopen a claim of service connection 
for a duodenal ulcer, using the above guidelines, the Board 
has reviewed the additional evidence associated with the 
claims file since the November 1950 denial.  The evidence 
obtained in connection with the veteran's attempt to reopen 
includes medical records that, for the first time, show 
diagnoses of stomach disorders including a duodenal ulcer.  
Specifically, a VA hospitalization summary for October to 
November 1959, shows the veteran's complaints and/or 
treatment for a duodenal ulcer.  Similarly, at a VA 
examination in February 1960, the veteran was diagnosed with 
a chronic duodenal ulcer.  Also see VA examination dated in 
December 1964.  In addition, the Board notes that earlier 
medical records, as well as subsequent medical records, show 
the veteran's complaints and/or treatment for a number of 
other "stomach disorders" including peptic ulcer syndrome 
(see May 1957 VA hospitalization summary), a peptic ulcer 
(see October to November 1959 VA hospitalization summary), 
and gastritis (see August 1957 treatment record from Raleigh 
General Hospital).  The Board consequently finds that the 
newly received medical evidence is new and material as 
defined by regulation.  38 C.F.R. § 3.156(a).  In other 
words, the newly received evidence bears directly and 
substantially upon the issue at hand, and is neither 
duplicative nor cumulative.  The diagnosis of a duodenal 
ulcer was not previously shown.  Consequently, this newly 
received evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  Id.  Accordingly, the Board concludes that 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for a duodenal ulcer.

However, as to the application to reopen a claim of service 
connection for malaria, evidence available in November 1950 
included numerous written statements from the veteran in 
which he reported that he contracted malaria during his 
service in the South Pacific during World War II.  As to 
treatment, he thereafter reported that he was either treated 
while in military service for malaria or received his first 
treatment for malaria following military service by Dr. 
Buford McNeer in October 1945.

The record at the time of the November 1950 RO decision also 
contained some service personnel records and service medical 
records.  While the service personnel records showed the 
veteran served in the Asiatic-Pacific Theater during World 
War II as an anti-tank gunner and received the Combat 
Infantry Badge, service medical records, including an October 
1945 separation examination, were negative for complaints, 
diagnoses, or treatment for malaria.  In fact, the October 
1945 separation examination specifically noted that the 
veteran did not have malaria. 

The record at the time of the November 1950 RO decision also 
included a statement from the veteran's father in which he 
reported, in October 1945, he witnessed the veteran having 
severe chills and thereafter being diagnosed with malaria by 
a Dr. Buford McNeer.  He also reported that he thereafter 
witnessed the veteran having a number of subsequent attacks.

The record at the time of the November 1950 RO decision also 
included an October 1950 statement from Dr. Buford McNeer and 
September to October 1950 VA hospitalization summary from a 
VA hospital in Fort Thomas, Kentucky.  As to Dr. Buford, he 
reported that, relying on his memory, he treated the veteran 
for malaria in October 1945.  He also reported that he 
treated him for several spells since that time.  As to the 
September to October 1950 VA hospitalization summary, it 
noted that, while the veteran reported a history of malaria, 
blood tests taken during this hospitalization were negative 
for malaria.  Reportedly there were no other blood smears 
that had been accomplished.

Evidence received since the November 1950 RO denial consists 
of written statements from the veteran, a September 2000 
written statement from the veteran's son, undated newspaper 
articles which appear to have been printed during World War 
II, and VA and/or private treatment records, dated from May 
1957 to November 2001, as well as some Social Security 
Administration (SSA) records. 

As to the undated newspaper articles, the Board notes that 
they recount two of the veteran's experiences while serving 
during World War II in the South West Pacific and in the 
Philippines.  However, the above fact was already of record 
at the time of the November 1950 RO decision.  Likewise, as 
to the medical and SSA records, they are negative for 
complaints, diagnoses, and/or treatment for malaria except 
for a few VA treatment records noting the veteran's claim of 
having contracted malaria while in military service.  See, 
for example, VA treatment records dated in October and 
November 2000.  As to the veteran's and his son's statements, 
they repeated the claim that the veteran had malaria due to 
his service in the South Pacific during World War II.

The Board finds that the newly received evidence tends to 
show nothing more than the veteran's repeated claim that he 
had malaria due to his service in the South Pacific during 
World War II.  This is what was shown when the RO decided the 
claim in November 1950.  Moreover, there were no signs or 
residuals of malaria in 1950, and there are none clinically 
demonstrated currently.  Therefore, the Board finds that the 
newly received evidence tends to prove nothing that was not 
previously shown.  That the veteran continues to claim to 
have malaria, or residuals of malaria, caused by his service 
in the South Pacific during World War II is not new evidence 
within the context of 38 C.F.R. § 3.156.


The Claim for a Higher Evaluation

The veteran contends that he experiences increased adverse 
symptomatology due to his PTSD that in turn warrants a higher 
disability evaluation.  Specifically, he has reported 
problems with social isolation, nervousness, anxiousness, 
nightmares, having intrusive thoughts, having recurrent 
thoughts, hearing voices, being easily irritated, upset, and 
startled, and having panic episodes with increased blood 
pressure, smothering feelings, dizzy spells, and dry-mouth as 
well as feeling edgy, depressed, hopelessness, helplessness, 
tired, and run-down.  It is also requested that the veteran 
be afforded the benefit of the doubt.

VA and/or private treatment records, dated from March 1999 to 
November 2001, were obtained by the RO.  These records show 
the veteran's complaints and/or treatment for psychiatric 
disorders diagnosed as PTSD and/or schizoaffective disorder.  
See VA treatment records dated in March 1999, June 1999, 
September 1999, December 1999, March 2000, June 2000, August 
2000, September 2000, October 2000, December 2000, January 
2001, February 2001, March 2001, April 2001, June 2001, July 
2001, October 2001, and November 2001.

Specifically, in March 1999, it was noted that the veteran 
was well oriented, memory was intact, he had fair judgment 
and insight, he had neither homicidal nor suicidal ideation, 
and he no longer heard voices.  It was opined that his 
psychosis was in remission.  Global Assessment of Functioning 
(GAF) score was 75.  In June 1999, it was noted that the 
veteran complained of flashbacks, nightmares, and intrusive 
thoughts.  In September 1999, it was noted that he had no 
loss of association, hallucinations, delusions, paranoia, 
homicidal ideation, or suicidal ideation, memory was intact, 
and judgment and insight were fair.  GAF score was 70.  In 
December 1999, it was noted that he was anxious.  

In March 2000, it was also noted that he did not look 
psychotic, memory was intact, he was a bit anxious, not that 
depressed, and not dangerous to himself or others.  It was 
opined that his psychosis was in remission.  GAF score was 
60.  In June 2000, it was noted that he looked a bit 
depressed and anxious, but otherwise memory was intact, he 
was not dangerous to himself or others, and he was not 
psychotic.  GAF score was 60.  On another occasion in June 
2000, it was noted that his mood was euthymic with an 
appropriate range of effect, he was coherent, and he was 
oriented times three.  It was also noted that his wife 
recently died.  In August 2000, it was noted that he did not 
look depressed, was a bit anxious, and, while he complained 
of forgetfulness, memory was intact, was well oriented but a 
bit slow, and not dangerous to himself or others.  GAF score 
was 65.  In October and November 2000, he was slightly 
dysphoric, had a restricted range of affect, but nonetheless 
his speech was spontaneous and coherent and he had neither 
homicidal nor suicidal ideation.  In January 2001, it was 
noted that he had an euthymic mood, was somewhat restricted, 
his anxiety had improved, he had neither homicidal nor 
suicidal ideation, and he did not have hallucinations or 
delusions.  GAF score was 70.  It was also noted that he was 
living with his son and had a girlfriend.  

In March 2001, his GAF score was 75.  In March, April, and 
May 2001, the veteran reported that he had gotten a divorce 
from his second wife but they we're still good friends.  In 
June 2001, it was noted that his mood was slightly dysphoric, 
but he had an appropriate affect and did not have homicidal 
or suicidal ideation.  In July 2001, it was noted that his 
mood was euthymic, appearance was neat, and speech was 
relevant and spontaneous, but he had a restricted range of 
affect and some depression.  He also reported that he had a 
good relationship with his girlfriend.  In August 2001, it 
was noted that he was euthymic, had a full/normal affect, no 
homicidal or suicidal ideation, speech was clear and 
coherent, was oriented times three, and/or he had no 
hallucinations or delusions.  GAF score was 75.  In November 
2001, a treatment record noted that, following a fight with 
his girlfriend, he looked sad and had a slightly dysphoric 
mood.  Another November 2001 treatment record noted that he 
was alert, oriented, had an euthymic mood, an appropriate 
affect, soft and relevant speech, and no homicidal or 
suicidal ideation.  It was also reported that his girlfriend 
had a restraining order taken out on him.  However, the 
veteran reported that he had never been physically violent 
towards that girlfriend. 

As to the severity of the veteran's psychiatric disorder, VA 
treatment records show it being characterized as "mild" (see 
VA treatment records dated in March 1999 and June 1999), 
"moderately severe" (see VA treatment record dated in 
December 1999), and later "moderate to severe" (see VA 
treatment records dated in June 2000, October 2000, November 
2000, and February 2001).

The veteran appeared at a VA PTSD examination in February 
2000.  As to his occupational history, he reported that he 
worked in the coal mines for 14 years, worked in a saw mill 
for 14 years, drove a truck for about two years, and signed 
up for Social Security Disability in 1963.  As to his social 
history, he reported that he had been married for 60 years 
and had two sons and four daughters.  As to his daily 
activities, he indicated that he was able to dress, clean, 
and wash himself.  He thereafter reported that, he gardens in 
the summer, tries to hunt and fish, goes to church when he 
can, and watches television.  Otherwise, he stays much to 
himself.  As to treatment history, he reported that he is in 
outpatient psychiatric treatment.

He thereafter complained of being nervous, anxious, having 
nightmares of his World War II experiences, hearing voices, 
having dry-mouth, having intrusive thoughts, being easily 
irritated, upset, and startled, having recurrent thoughts 
about World War II (approximately once a month or so), and 
having panic episodes with high blood pressure, smothering 
feelings, and dizzy spells.  He also complained of feeling 
edgy, depressed, hopelessness, helplessness, tired, and run-
down.  The veteran also reported that it was hard for him to 
socialize and be around people.  However, the veteran denied 
homicidal or suicidal ideation, having problems with the law, 
or having any inpatient psychiatric admission. 

On examination, the veteran was casually dressed, 
appropriately groomed, was generally pleasant and cooperative 
with appropriate flow and content of his conversation, and 
was alert and oriented for time, place and person, with no 
paranoid thoughts.  Moreover, judgment was intact, there was 
no evidence of any looseness of associations, flight of 
ideations, or pressured speech, his fund of knowledge was 
appropriate for his education level and background, there 
were no obsessive thoughts or compulsive actions, and he 
denied being actively suicidal or homicidal.  However, he had 
periodic auditory hallucinations, attention and concentration 
were impaired (i.e., he could not do mental calculations and 
Serial Sevens but was able to give the days of the week in 
reverse order), and memory and recall for recent events was 
impaired (i.e., he was able to recall one out of three 
objects after five minutes).  The veteran's GAF score was 60.  
The diagnoses included PTSD with a "moderate" psychosocial 
stressor.  It was opined that the veteran was competent to 
handle his own affairs.  Thereafter, the examiner opined that

. . . [t]he [veteran] appears to have a 
long history of schizo-affective disorder 
which has previously been diagnosed as 
having a schizophrenic reaction.  The 
[veteran] is also demonstrating some 
symptoms of Post-Traumatic Stress 
Disorder; however, he is not able to 
specify or go into details of various 
stressors he had in World War II . . . I 
feel his primary problems are related to 
his schizo-affective disorder with only a 
minority related to Post-Traumatic Stress 
Disorder.

The Board observes that disability evaluations are determined 
by the application of a schedule of ratings which is based, 
as far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2001).  

Under the schedular criteria which were made effective from 
November 1996, well before the veteran filed his claim for an 
higher evaluation, a 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2001).  A 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

Initially, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  Tellingly, neither the 
February 2000 VA examiner or the mental health treatment 
records differentiate between occupational and social 
impairment caused by service connected PTSD or the non-
service connected schizoaffective disorder.  Therefore, the 
Board will analyze the current severity of the veteran's 
psychiatric symptomatology as if all reported adverse 
symptomology was attributable to service connected PTSD.  
(This is consistent with the information in the Introduction 
section that the grant of service connection for the PTSD 
mooted the remaining psychiatric issues as the criteria for 
evaluation of all disorders is the same.)

The Board finds that the criteria for an increased (50 
percent) rating for PTSD are not characteristics of the 
veteran's disability.  The veteran has characterized the 
severity of his adverse symptomatology as having increased in 
severity and described significant problems with nightmares, 
and intrusive thoughts, as well as problems with his memory.  
However, the record on appeal does not contain objective 
medical evidence that his adverse symptomatology has caused 
him to experience a reduction in reliability and productivity 
as contemplated by the rating criteria for a 50 percent 
rating.

Specifically, the clinical evidence of record does not show 
that he has had problems with flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, or disturbance 
of motivation and mood.  Moreover, the Board notes that, 
while a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, the veteran's and 
his son's statements as to the severity of the veteran's PTSD 
is not probative because a lay person (i.e., persons without 
medical expertise) is not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).

Specifically, the Board notes that a review of the record on 
appeal shows that at the veteran's most recent VA 
examination, he reported problems with social isolation, 
nervousness, anxiousness, nightmares, having intrusive 
thoughts, having recurrent thoughts, hearing voices, being 
easily irritated, upset, and startled, and having panic 
episodes with his blood pressure, smothering feelings, dizzy 
spells, and dry-mouth as well as feeling edgy, depressed, 
hopelessness, helplessness, tired, and run-down.  Moreover, 
on examination, the examiner observed that the veteran had 
periodic auditory hallucinations, impaired attention and 
concentration, and impaired memory and recall for recent 
events.

However, adverse symptomology reported to his counselors was 
limited to flashbacks, nightmares, intrusive thoughts (see VA 
treatment records dated in June 1999 and October 2000), and 
problems sleeping (see VA treatment record dated in June 
2000).  Moreover, adverse symptomology observed by the 
veteran's counselors was limited to reports that the veteran 
was anxious (see VA treatment records dated in December 1999, 
March 2000, August 2000, June 2000, and August 2000), a bit 
slow (see VA treatment records dated in August 2000), a bit 
depressed (see VA treatment records dated in March 2000, June 
2000, and July 2001), slightly dysphoric (see VA treatment 
records dated in October 2000, November 2000, June 2001, and 
November 2001), had a restricted range of affect (see VA 
treatment records dated in October 2000, November 2000, 
January 2001, and July 2001), and looked sad (see VA 
treatment records dated in November 2001).

In addition, while the veteran's GAF score was seen to 
fluctuate between a high of 75 and a low of 60 
(Parenthetically, the Board notes that the February 2000 VA 
examiner opined that the veteran's GAF score was 60), the 
decline in the veteran's GAF score corresponded to the time 
period surrounding the veteran's first wife's terminal 
illness and death.  See VA treatment records dated in March 
and June 2000; Also see VA treatment records dated in March 
1999 (GAF of 75); September 1999 and December 1999 (GAF of 
70); March 2000 and June 2000 (GAF of 60); August 2000 (GAF 
of 65); January 2001 (GAF of 70); and March 2001 and August 
2001 (GAF of 75).  Tellingly, under DSM IV a GAF score 
between 71 and 80 suggests that, "[i]f symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning . . . "  American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, Revised.  Under DSM IV a 
GAF score between 51 and 60 suggests that psychiatric 
disability is manifested by only "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
schooling function (e.g., few friends, conflicts with peers 
or co-workers)."  Id.

Moreover, the Board notes that the record shows the veteran's 
GAF score rose with the passing of time following the death 
of his first wife along with his getting a girlfriend and 
remarrying.  See VA treatment records dated in January 2001, 
February 2001, March 2001, and April 2001.  The records also 
show the veteran divorced his second wife in March or April 
2001, the veteran's claim that he believed that they would 
continue to be good friends, his GAF score did not decline 
following the divorce, and that he thereafter started seeing 
some one else.  Tellingly, even at the February 2000 VA 
examination, which recorded the most severe adverse 
symptomology seen to date, the veteran's GAF was still 
reported as 60.  This is consistent with a rating of no 
higher than 30 percent.

As to the impaired impulse control (i.e., remarrying and 
divorcing in a few moths, as well as having a restraining 
order placed on him), the Board notes that the veteran 
reported that he and his second wife were still good friends 
following the divorce.  The veteran also reported that he was 
never physically violent towards the girlfriend who took out 
the restraining order.  Accordingly, such impulses appear to 
be not only controllable, but quite well controlled, and 
therefore do not appear to adversely affect his occupational 
or social functioning except perhaps on an occasional or 
intermittent basis.  Similarly, while the veteran reported 
problems with memory, and the February 2000 VA examiner noted 
problems with short-term memory, none of the records show a 
problem with long-term memory.  Moreover, at both earlier 
(see VA treatment records dated in March 1999 and February 
1999) and later counseling records (see VA treatment records 
dated in March 2000, June 2000, and August 2000), it was 
noted that his memory was intact.  Likewise, while the 
February 2000 VA examiner reported that the veteran had a 
problem with periodic auditory hallucinations, counseling 
records starting in March 1999 noted that the veteran either 
no longer herd voices or had no hallucinations or delusions.  
The record on appeal also shows that the veteran was married 
for over 60 years prior to his first wife passing away and 
that he took care of her during the illness the led to her 
death.  Moreover, the record shows that, since his wife's 
passing away, he has been able to socialize as evidenced by 
his dating and remarrying as well as living with his son.  
Therefore, for the reasons noted above, the Board finds that 
the record does not support a conclusion that a greater 
disability rating is warranted.

In other words, while the veteran no doubt has some 
difficulty in establishing and maintaining effective social 
relationships, such difficulties do not rise to the level 
contemplated by the criteria for a 50 percent rating.  His 
difficulties, while bothersome, do not appear from the record 
to cause more than an occasional decrease in efficiency or 
intermittent periods of inability to perform tasks.  This is 
particularly so given the veteran's ability to interact with 
son and girlfriends and to perform daily activities, albeit 
to a degree less than he might desire.

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 30 percent rating.  The preponderance of the evidence is 
against the claim for a higher evaluation for the veteran's 
service-connected PTSD. 


ORDER

The claim of service connection for a duodenal ulcer is 
reopened; to this extent, the appeal is granted to this 
extent.

The application to reopen a claim of service connection for 
malaria is denied.

An evaluation in excess of 30 percent for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

